Per Curiam:
The judgment and order are reversed and a new trial ordered, with costs to appellant to abide event, unless plaintiffs consent to modify the judgment by striking out the interest allowed, amounting' to §374, and the amount of the extra allowance; in which event the judgment as so modified and the order appealed from are affirmed, with costs to the respondents. Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ. Judgment and order reversed and new trial ordered, unless plaintiffs stipulate tb modify judgment as stated in opinion, in which event, judgment as modified and order" affirmed,, with costs- to respondents. Settle order on notice.